The Director of the Office of Lawyers Professional Responsibility has filed a motion requesting the administrative suspension of respondent Thomas Edward Wolff, alleging that respondent is in arrears in payment of court-ordered child support. The Director has provided proof of the required notice of intent to suspend respondent's license and respondent's failure to request a hearing or to comply with a payment agreement as required by Minn. Stat. § 518A.66 (2016). Respondent has not filed a response or objection to the Director's request.
Based upon an independent review of the motion and supporting affidavit and pursuant to Rule 30, Rules on Lawyers Professional Responsibility (RLPR),
IT IS HEREBY ORDERED THAT:
1. Respondent Thomas Edward Wolff is hereby suspended from the practice of law in Minnesota pursuant to Rule 30, RLPR.
2. Respondent shall, within 10 days of the date of this order, provide notice of the suspension to all clients, opposing counsel, and courts before which matters are pending and shall file with the Clerk of the Appellate Courts and serve upon the Director an affidavit of compliance with this provision.
3. Respondent may apply for reinstatement by filing with the Clerk of the Appellate Courts and serving upon the Director an affidavit with supporting documentation showing all support arrearages have been paid, or that respondent has entered into and is in compliance with an approved payment agreement with county support authorities, pursuant to Rule 30(c), RLPR.
BY THE COURT:
/s/ David L. Lillehaug
David L. Lillehaug
Associate Justice